Citation Nr: 1404362	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  09-17 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for thyroid cancer, to include as due to herbicide exposure.  



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to January 1972, including service in the Republic of Vietnam from October 1970 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The RO in Montgomery, Alabama certified this case to the Board on appeal.  

A review of the Veteran's Virtual VA claims file reveals December 2011 to October 2012 treatment records from the Birmingham VA Medical Center (VAMC).  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents.  

The issue of entitlement to service connection for a prostate disorder, to include as due to herbicide exposure, was raised by the Veteran in a December 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and the matter is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has not been afforded a VA examination in connection with his claim.  He contends that his herbicide exposure in Vietnam has caused his thyroid cancer.  His service personnel records do indicate that he served in the Republic of Vietnam from October 1970 to August 1971, and he is therefore presumed to have been exposed to certain herbicide agents there.  

Although thyroid cancer is not on the list of diseases that VA has associated with herbicide exposure, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  

The Veteran has asserted that there is research suggesting an association between herbicide exposure and thyroid tumors.  However, the evidence of record does not include a medical opinion that addresses addressing whether the Veteran's thyroid cancer is causally or etiologically related to his herbicide exposure in service.  Therefore, the Board finds that a VA examination and medical opinion are necessary in this case.

Additionally, the Board notes that the Veteran's claims file includes treatment records from the Birmingham VAMC for the period April 2007 to September 2007 and the Asheville VAMC for the period September 2006 to January 2007.  His Virtual VA file also includes Birmingham VAMC treatment records for the period December 2011 to October 2012.  However, in a March 2012 statement, the Veteran indicated that he had received treatment at the Birmingham VAMC in March 2010 and November 2010.  Such records are not associated with the claims file.

Similarly, in his March 2008 notice of disagreement, the Veteran reported private treatment at the Endocrinology Center in Orlando, Florida, yet those records have not been obtained.  

Lastly, the Board notes that additional evidence has been received, namely VA medical records dated from December 2011 to October 2012 in the Virtual VA file.  Those records were not previously considered by the RO in the supplemental statement of the case (SSOC), and the appellant did not submit a waiver of the RO's initial consideration of the evidence.  As such, the additional evidence must be referred to the RO for review and preparation of a SSOC, if a grant of the benefit sought is not made.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any healthcare providers who have provided treatment for a thyroid disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.

A specific request should be made for authorization to obtain treatment records from the Endocrinology Center in Orlando, Florida.  

If any of the records requested are unavailable, the RO/AMC should document the claims file to that effect.  

The RO/AMC should also obtain and associate with the claims file any treatment records from the Birmingham and Asheville VAMCs for the period September 2007 to December 2011 and from October 2012 to the present.  

2.  After completing the foregoing development, the RO/AMC should afford the Veteran a VA examination to determine the nature and etiology of any thyroid disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is presumed to have been exposed to certain herbicide agents, including Agent Orange, during his military service.  

The examiner should state whether it is at least as likely as not that the Veteran currently has thyroid cancer that is due to his herbicide exposure in service or is otherwise causally or etiologically related to his military service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

